Name: Council Decision (EU) 2015/2103 of 16 November 2015 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand
 Type: Decision
 Subject Matter: fisheries;  America;  international affairs;  Europe;  European construction
 Date Published: 2015-11-21

 21.11.2015 EN Official Journal of the European Union L 305/1 COUNCIL DECISION (EU) 2015/2103 of 16 November 2015 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 28 June 2007, the Council adopted Regulation (EC) No 753/2007 (1) concerning the conclusion of the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (the Partnership Agreement). (2) The current Protocol setting out the fishing opportunities and financial contribution provided for by the Partnership Agreement expires on 31 December 2015. (3) The Council authorised the Commission to negotiate a new protocol to the Partnership Agreement granting Union vessels fishing possibilities in the fishing zone of Greenland. Following the completion of those negotiations, a new Protocol (the Protocol) was initialled on 20 March 2015. (4) In order to ensure the pursuit of fishing activities by Union vessels and in accordance with Article 14 thereof, the Protocol should be applied provisionally as from 1 January 2016. (5) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Protocol setting out the fishing opportunities and financial contribution provided for by the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (the Protocol), is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall apply on a provisional basis, in accordance with Article 14 thereof, as from 1 January 2016, pending completion of the procedures necessary for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 November 2015. For the Council The President F. ETGEN (1) Council Regulation (EC) No 753/2007 of 28 June 2007 on the conclusion of the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 1).